IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-40305
                         Conference Calendar



UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,

v.

JOSE BERNARDO MARQUEZ-ROA,
                                          Defendant-Appellant.

                          CONSOLIDATED WITH

                        ____________________

                            No. 01-40360
                        ____________________

UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,

v.

JOSE MARQUEZ,
                                          Defendant-Appellant.


                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
            USDC Nos. L-00-CR-1167-ALL & L-96-CR-9-ALL
                       --------------------
                         February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jose Bernardo Marquez-Roa (“Marquez”) appeals his conviction

following his plea of guilty to illegal reentry into the United

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                 No. 01-40305 cons/w No. 01-40360
                                -2-

States after deportation, a violation of 8 U.S.C. § 1326.

Marquez argues that his indictment was defective under the Fifth

and Sixth Amendments because it did not allege general intent.

    Because Marquez did not present this argument to the district

court, the indictment is reviewed with “maximum liberality.”

United States v. Guzman-Ocampo, 236 F.3d 233, 236 (5th Cir.

2000).   Marquez’ indictment listed every statutorily required

element of 8 U.S.C. § 1326, informed him of the charge, and

fairly imported that his reentry was a voluntary act in view of

the allegation that he had been deported and removed from the

United States and was subsequently found in the United States

without having obtained the consent of the Attorney General.

Marquez’ indictment was statutorily and constitutionally

sufficient.   See id. at 239 n.13.

     Marquez’ conviction and sentence are AFFIRMED.